ORDER**
After this appeal commenced, the Board of Parole Hearings found Appellant suitable for parole. Because the court cannot give any meaningful relief in this case, the appeal is DISMISSED as moot. See Church of Scientology of Cal. v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992). Moreover, because the case has become moot during the pen-dency of the appeal, we VACATE the district court order denying Appellant’s petition for a writ of habeas corpus. See United States v. Munsingwear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 95 L.Ed. 36 (1950).

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.